Case 8:16-cv-01790-JVS-AGR Document 345 Filed 05/05/20 Page 1 of 3 Page ID #:14353

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 16-1790 JVS (AGRx)                                      Date   May 5, 2020
 Title             SPEX Technologies Inc v. Kingston Technology Corporation et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion to Strike

      Defendants Kingston Technology Corporation, Kingston Digital, Inc., and
Kingston Technology Company, Inc. (collectively, “Kingston”) moved to strike Plaintiff
SPEX Technologies, Inc.’s (“SPEX”) late-filed Answer to Kingston’s Counterclaims.
Mot., Dkt. No. 305. SPEX opposed. Opp’n, Dkt. No. 309.1

         For the following reasons, the Court DENIES the motion.

                                                    I. BACKGROUND

         The background of this action is familiar to the parties and to the Court.

      On September 25, 2019, Kingston filed an amended answer adding an affirmative
defense (patent misuse) and counterclaims (Sherman Act, Cartwright Act, patent misuse,
and California Business & Professions Code). See Dkt. No. 178. On December 23,
2019, the Court granted in part and denied in part SPEX’s motion to dismiss the
affirmative defense and counterclaims. Dkt. No. 195. SPEX was therefore obligated to
answer Kingston’s Counterclaims by January 6, 2020.

       SPEX moved for summary judgment on the patent misuse and related § 17200
violation on March 13, 2020. See Dkt. No. 231. Defendants argued in opposition to the
motion, on March 23, that SPEX’s failure to answer the affirmative defense and
counterclaims deemed Kingston’s allegations admitted. See Dkt. No. 266.


         1
             Kingston did not file a reply.
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 3
Case 8:16-cv-01790-JVS-AGR Document 345 Filed 05/05/20 Page 2 of 3 Page ID #:14354

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                            Date   May 5, 2020
 Title          SPEX Technologies Inc v. Kingston Technology Corporation et al

      SPEX filed its Answer to Kingston’s Counterclaims on March 27, 2020. See Dkt.
No. 270.

                                   II. LEGAL STANDARD

      Under Rule 12(f), a party may move to strike any insufficient defense or any
redundant, immaterial, impertinent, or scandalous matter. Fed. R. Civ. P. 12(f). The
“function of a 12(f) motion to strike is to avoid the expenditure of time and money that
must arise from litigating spurious issues by dispensing with those issues prior to trial.”
Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).

       If the court denies a pre-answer motion, the time to serve a responsive pleading is
within 14 days after notice of the court’s action. Fed. R. Civ. P. 12(a)(4)(A). “Federal
courts have ‘inherent power’ to impose sanctions—say, striking an untimely answer—for
violations of Rule 12(a).” See State Compensation Ins. Fund v. Capen, 2016 WL
9083270, at *2 (C.D. Cal. Dec. 16, 2016).

                                      III. DISCUSSION

       Kingston argues that SPEX’s filing of its Answer to its § 17200 counterclaim and
patent misuse defense after it brought a summary judgment motion on this counterclaim
and defense is unfair because it allows SPEX to “introduce new factual assertions and
positions into the case long after the close of discovery and even after Kingston could
address them through its summary judgment opposition.” Mot. at 2-3. Kingston suggests
this timing was prejudicial and placed Kingston in the “position of litigating issues on the
merits without the basic procedural right to an Answer on its averments.” Id. at 3.

       SPEX explains that it “inadvertently” did not file its Answer in a timely fashion
because it was preparing for the January 13, 2020 pre-trial conference in the related
SPEX v. Apricorn matter at the time. See Declaration of Paul Kroeger, Dkt. No. 309-1 ¶
2. SPEX points out that its Answer was not due until after fact discovery was over and
that Kingston exchanged discovery regarding the patent misuse claims and took
depositions that touched on the issue. Opp’n at 3-4, 7. Kingston also served an expert
report that addressed its patent misuse claims. See Dkt. No. 224-5 (January 20, 2020
Expert Report of John Villasenor).

CV-90 (06/04)                        CIVIL MINUTES - GENERAL                          Page 2 of 3
Case 8:16-cv-01790-JVS-AGR Document 345 Filed 05/05/20 Page 3 of 3 Page ID #:14355

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       SACV 16-1790 JVS (AGRx)                                     Date     May 5, 2020
 Title          SPEX Technologies Inc v. Kingston Technology Corporation et al

       The Court is not convinced that the timing of SPEX’s Answer caused Kingston to
suffer prejudice. Kingston does not identify anything it would have done differently and
its conduct demonstrates that it knew that SPEX denied the patent misuse claims.
Additionally, it appears that SPEX’s failure to timely file an answer to Kingston’s
counterclaims resulted from, at most, inadvertence, rather than any bad faith motive. See
Cabral v. Supple, LLC, No. ED 12-00085-MWF (OPx), 2013 WL 12171760, at *1 (C.D.
Cal. Feb. 12, 2013) (denying motion to strike untimely answer).

                                     IV. CONCLUSION

       For the foregoing reasons, the Court DENIES the motion. The Court finds that
oral argument would not be helpful in this matter and vacates the May 11, 2020 hearing.
Fed. R. Civ. P. 78; L.R. 7-15.


                 IT IS SO ORDERED.




                                                                                           :       0

                                                     Initials of Preparer      lmb




CV-90 (06/04)                        CIVIL MINUTES - GENERAL                                   Page 3 of 3
